                Case 4:20-xr-90540-KAW Document 1 Filed 05/12/20 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
                                                                                       
 2
   HALLIE HOFFMAN (CABN 210020)                                                           May 12 2020
 3 Chief, Criminal Division

 4 MAUREEN C. BESSETTE (CABN 165775)                                              
   Assistant United States Attorney                                            
 5                                                                             
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612                                                   
          Telephone: (510) 637 3680
 7        Fax: (510) 637-3724
          Email: Maureen.Bessette@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                        UNITED STATES DISTRICT COURT

11                                     NORTHERN DISTRICT OF CALIFORNIA

12                                                 OAKLAND DIVISION

13 IN RE:                                                    )   Case No. 4:20-xr-90540-KAW
                                                             )
14 REQUEST FROM VIETNAM FOR                                  )   Application for Order Pursuant to 18 U.S.C. § 3512
   ASSISTANCE IN A SMUGGLING                                 )   for Appointment of Commissioner to Execute Foreign
15 INVESTIGATION,                                            )   Legal Assistance Request

16           The United States is seeking an Order appointing Assistant United States Attorney Maureen C.

17 Bessette to be a Commissioner to collect evidence requested by Vietnam (“the Request@) and to seek

18 other Orders, as needed, to execute the Request, as authorized by 18 U.S.C. § 3512. 1 The Court has

19 authority pursuant to 18 U.S.C. § 3512 and the Court’s own inherent authority to appoint Assistant U.S.

20 Attorney Bessette as Commissioner to take such actions as are required to execute the above-captioned

21 request.

22 DATED: April 28, 2020                                         Respectfully submitted,

23                                                               DAVID L. ANDERSON
                                                                 United States Attorney
24
                                                                               /s/
25
                                                                 MAUREEN C. BESSETTE
26                                                               Assistant United States Attorney

27
     1
28    The United States does not have a Mutual Legal Assistance Treaty with Vietnam but seeks to respond to Vietnam’s request
     pursuant to the principle of reciprocity.
     APPLICATION FOR ORDER
